Dear Secretary Blunt:
This letter is in response to your request for our review under Sections 116.332, and 116.334, RSMo Supp. 1985, for sufficiency as to form of petitions relating to the election of the Governor and Lieutenant Governor and of members of the House of Representatives. We conclude that the two petitions must be rejected.
                                   I. Lack of Notice
Missouri Constitution, Article III, Section 50 requires an initiative petition proposing a constitutional amendment to include the full text of the measure so proposed. Judicial interpretation of this provision requires that notice be given to the voters of the existing constitutional provisions that may be amended or impliedly repealed if the proposed amendment is adopted. See, e.g., Buchanan v. Kirkpatrick,615 S.W.2d 6, 14-15 (Mo. banc 1981). The enclosed initiative petitions contain no such notice.
                                   II. Nonconformance with Section 116.040, RSMo Supp. 1984
Section 116.040, RSMo Supp. 1984, establishes the form of each page of an initiative petition; this form must be substantially complied with. Part of this form states:
              It is a class A misdemeanor for anyone to sign any initiative petition with any name other than his own, or knowingly to sign his name more than once for the same measure for the same election, or to sign a petition when he knows he is not a registered voter.
This paragraph is missing from the enclosed sample initiative petition page. Also, only one sample initiative petition page was submitted, although there appear to be two initiative petitions contemplated by matter submitted.
                                  III. Lack of Numbering
The Committee on Legislative Research has been granted authority to number statutes. Section 3.050, RSMo 1978. The Committee has not been given authority to number constitutional amendments. The proposed constitutional amendments do not state which article of the Constitution of Missouri they purport to amend, nor do they assign a section number to the amendments. The proposed amendments should indicate the article and section of the Constitution of Missouri they purport to enact.
Due to the limited amount of time allowed for this review under Section 116.334.1, RSMo Supp. 1985, please understand that this review is not exhaustive and that you and your staff may find other deficiencies in these petitions, and other deficiencies may exist.
Very truly yours,
WILLIAM L. WEBSTER
Attorney General